Citation Nr: 1409031	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1958 to February 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through June 2012, which were considered in the July 2012 supplemental statement of the case, and the Veteran's representative's February 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, consisting of bilateral sensorineural hearing loss and bilateral tinnitus, do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent prior to the initial unfavorable decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, relevant records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in March 2011, August 2012, and September 2013 in connection with his TDIU claim.  See 38 C.F.R. §4.1  (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Neither the Veteran nor his representative has alleged that such examinations are inadequate for adjudication purposes.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran asserts that he is entitled to a TDIU rating because he cannot work as a result of his service-connected disabilities of bilateral sensorineural hearing loss and bilateral tinnitus.  He maintains that he is unable to continue his business as a certified public accountant (CPA) because he cannot hear or understand what his clients are saying.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, the Veteran's service-connected bilateral sensorineural hearing loss has been evaluated as 30 percent disabling as of January 28, 2009; 50 percent disabling for the period from September 30, 2010 to November 1, 2011; 40 percent disabling for the period from November 1, 2011 to July 16, 2012; and 50 percent disabling as of July 16, 2012.  Service connection is also in effect for bilateral tinnitus at 10 percent, effective January 28, 2009.  As bilateral hearing loss and tinnitus result from a common etiology, they are considered as one disability.  See 38 C.F.R. 
§ 4.16(a).  Therefore, the Veteran meets the schedular criteria for a TDIU for the period from September 30, 2010 to November 1, 2011, and as of July 16, 2012.  For the period from January 28, 2009 to September 30, 2010, and from November 1, 2011 to July 16, 2012, if the Veteran is deemed unemployable as a result of his service-connected disabilities, such case may be referred for a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

Therefore, the primary inquiry is whether the Veteran's bilateral hearing loss and tinnitus render him unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the evidence does not support a conclusion that the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected bilateral hearing loss and tinnitus.  His employment history indicates that, since 1965, the Veteran has been self-employed as a CPA.  Although the exact date is not clear, the record also indicates that before becoming a self-employed CPA, the Veteran was a meter reader before being promoted to the accounting department.  On his December 2010 application for a TDIU, he reported that he completed two years of college and he was presently working as a self-employed CPA.  He further stated that his hearing loss would affect his full-time employment as of January 2011 (the following month).  In this regard, documentation in claims file reflects that the Veteran requested to have his CPA firm and license retired as of December 31, 2010.  Therefore, he has been unemployed since January 2011. 

VA and private treatment records reflect ongoing complaints and treatment for the Veteran's bilateral hearing loss and tinnitus.  In this regard, such reveal that the Veteran wears bilateral hearing aids. 

At a March 2009 VA audiological examination conducted prior to the filing of the current TDIU claim and while the Veteran was still employed, the examiner noted that the Veteran will have difficulty hearing in noise and understanding speech without visual cues.  However, at a November 2010 VA audiological examination, the examiner noted that the hearing loss and tinnitus did not have significant effects on Veteran's occupation.   

At a March 2011 VA examination for disabilities other than hearing loss and tinnitus, the examiner noted that the Veteran reported that he was retired as result of his hearing loss.  The Veteran further stated that he was a self-employed CPA accountant who would still be working but for his hearing loss.  At a March 2011 VA audiological examination, the Veteran reported that he had been a meter reader for the Knoxville Utilities Board and was later promoted to the accounting department.  Thereafter, he returned to school and became a CPA with his own private practice.  The Veteran claimed that decreases in his hearing sensitivity resulted in miscommunication with clients and a subsequent decrease in business productivity.  The examiner noted that the Veteran's hearing loss and tinnitus had significant effects on his occupation and that his hearing loss would negatively impact his ability to communicate and interact with clients; however, he determined that the Veteran's hearing problems alone did not preclude him from securing gainful employment in a wide range of employment settings.  The examiner opined that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.   

Likewise, at an August 2012 VA audiological examination, the examiner opined that the Veteran's hearing loss and tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.  Additionally, at the most recent September 2013 VA examination, the examiner noted the Veteran's hearing loss impacted his ability to work, but opined that his hearing loss and tinnitus alone would not render him unable to secure or follow a substantially gainful occupation consistent with his education and experience.  In this regard, she observed that the Veteran's hearing loss and tinnitus may limit the types of occupation he could hold, that he may have trouble working well in environments which require him to often use non face-to-face communication equipment or in jobs which require a great deal of attention to high pitch sounds, that the degree of hearing loss which the Veteran exhibits would likely require accommodations on the part of the employer, that due to poor word recognition ability, the Veteran would likely be unable to communicate with others unless he is in a quiet environment and looking directly at the speaker, and that even in a quiet environment, he would likely require that spoken communication be repeated at times.   

The Board finds that the Veteran has worked as a CPA for majority of his working life and, while his service-connected hearing loss and tinnitus impact his ability to work as described by the September 2013 VA examiner, they do not render him unemployable.  In reaching this decision, the Board accords great probative weight to the opinion rendered by the VA examiner in September 2013 as her opinion evidence contains clear conclusions with supporting data as well as reasoned medical explanations. See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, she fully considered the limitations imposed by the Veteran's bilateral hearing loss and tinnitus, but still concluded that such do not render him unable to secure or follow a substantially gainful occupation consistent with his education and experience.  In contrast, there has been no competent medical opinion, VA or private, provided for the record, establishing or even suggesting that the Veteran's service-connected bilateral hearing loss and tinnitus render him incapable of performing the physical and mental acts required for employment. 

The Board has considered Veteran's and his wife's statements regarding the impact of his hearing loss and tinnitus on his employment.  However, the Board finds that the Veteran, or his wife, is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's and his wife's statements with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability. 

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected hearing loss and tinnitus, commensurate with his education and experience.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.

____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


